DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00039-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



NORMAN PAUL MANZIEL,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 2 OF

PATRICIA ANN MANZIEL,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  The motion represents that the parties have reached
an agreement that disposes of all issues presented for appeal.  Because Appellant has met the
requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.

Opinion delivered July 16, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



PUBLISH